       Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

WILLIAM R. KANE, III,

      Plaintiff,

v.                                                    Case No.:

LITTLEFIELD CORPORATION;
PENSACOLA ONE, INC.; and
RICHARD BUNKLEY,

     Defendants.
________________________________/

                     PLAINTIFF’S INITIAL COMPLAINT

      COMES NOW the plaintiff, William R. Kane, III, by and through his

undersigned counsel, and hereby files this Initial Complaint against Defendants,

Littlefield Corporation; Pensacola One, Inc.; and Richard Bunkley, and alleges:

                             I. Jurisdiction and Venue

      1.     This Court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331

insofar as claims arise under the Fair Labor Standards Act (FLSA), codified at 29

U.S.C. § 201, et seq.

      2.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b)

and (c) because the claims arose in this district; Defendants had an office and

operated in this district; Plaintiff was employed, paid, and worked in this district;
       Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 2 of 8




all causes of action accrued in this district; and Defendants are subject to personal

jurisdiction in this district.

                                      II. Parties

       3.     At all times relevant hereto, Plaintiff, William R. Kane, III, was a

floor worker at a bingo establishment owned, operated, and/or controlled by

Defendants.

       4.     At times relevant hereto, Defendant Littlefield Corporation employed

two or more persons engaged in interstate or foreign commerce and/or engaged in

handling and working on goods and materials that have moved in interstate or

foreign commerce, and upon information and belief has had gross revenues

exceeding $500,000 per year.

       5.     Defendant Littlefield Corporation is subject to, and not exempt from,

the provisions of the FLSA.

       6.     Upon information belief, Defendant Littlefield Corporation is a Texas

corporation which has its primary place of business in Waco, Texas. It provides

services and engages in business in Florida, and it has purposely availed itself of

the privilege of operating, conducting, engaging in, and carrying on substantial,

not isolated, business or business ventures in Florida. Nevertheless, upon

information and belief, Littlefield Corporation is not registered to do business with

                                           2
       Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 3 of 8




the Secretary of State of Florida. Consequently, Littlefield Corporation is subject

to substitute service upon the Secretary of State of Florida pursuant to Fla. Stat. §

48.181.

      7.     At all times relevant hereto, Defendant Pensacola One, Inc. employed

two or more persons engaged in interstate or foreign commerce and/or engaged in

handling and working on goods and materials that it moved to interstate or foreign

commerce, and upon information and belief has had gross revenues exceeding

$500,000 per year for each applicable year.

      8.     Defendant Pensacola One, Inc. is subject to, and not exempt from, the

provisions of the FLSA.

      9.     Defendant Richard Bunkley was at times relevant hereto an officer in

and Chief Operating Officer of Littlefield Corporation, exercised control over

Littlefield Corporation’s operations, and played a substantial role in determining

the compensation of Plaintiff in his employment with Littlefield Corporation.

      10.    Defendant Richard Bunkley was at all times relevant hereto also an

officer in Defendant Pensacola One, Inc., exercised control over Pensacola One’s

operations, and played a substantial role in determining the compensation of

Plaintiff in his employment with Pensacola One, Inc.

      11.    Defendant Richard Bunkley is subject to, and not exempt from, the

                                          3
       Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 4 of 8




provisions of the FLSA.

                              III. Factual Allegations

      12.     Plaintiff worked for Defendants for four or more years, until April,

2019. Within the three (3) years immediately preceding the filing of this lawsuit,

he was jointly employed as an “employee” of Defendants within the meaning of

the FLSA.

      13.     Defendants owned/operated at least one bingo hall in Northwest

Florida, which operated under the name Town & Country Bingo and was located

at 3300 North Pace Boulevard, Pensacola, Florida.

      14.     This Town & Country Bingo establishment was at all times relevant

hereto engaged in commercial activities and competed with other private

businesses.

      15.     Throughout the pertinent time-frame of his employment with

Defendants, Plaintiff routinely worked in excess of 40 hours per week.

Nevertheless, Defendants failed to compensate him at the legally required rate for

those overtime hours.

      16.     In or around May, 2018, Defendants advised employees, including

Plaintiff, that they would no longer be paid for any of the hours that they worked;

instead, the only compensation they would receive would be in the form of tips

                                          4
         Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 5 of 8




received from patrons. After this announcement, Defendants paid no wages to

Plaintiff.

       17.    Defendants also failed to keep and preserve records of those

employed by them and the wages, hours, and other conditions and practices of

employment as required by 29 U.S.C. § 211(c).

              IV. Count I -- Violation of Fair Labor Standards Act
                              (Minimum Wages)

       18.    Plaintiff realleges and incorporates herein paragraphs 1 through 17,

above.

       19.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

       20.    Throughout Plaintiff’s employment with Defendants, Defendants

were fully aware of the FLSA and the obligations imposed by it to pay Plaintiff the

required minimum wages.

       21.    Nevertheless, Defendants failed to compensate him at the legally

required wage.

       22.    Such conduct of Defendants constituted a violation of the FLSA, as

well as a willful and intentional violation thereof.

       23.    As a result of Defendants’ violation of the FLSA, Plaintiff has been



                                           5
         Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 6 of 8




denied compensation for his labor at the legally required rate.

      24.     Moreover, Plaintiff has had to retain an attorney in order to collect the

legally required minimum wages owed to him by Defendants.

      WHEREFORE, Plaintiff demands judgment against Defendants for all

unpaid minimum wages due; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which he may be entitled.

              V. Count II -- Violation of Fair Labor Standards Act
                          (Overtime Compensation)

      25.     Plaintiff realleges and incorporates herein paragraphs 1 through 17,

above.

      26.     Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      27.     Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which would be applicable to Plaintiff.

      28.     Throughout Plaintiff’s employment with Defendants, Defendants

were fully aware of the FLSA and the obligations imposed by it to pay overtime

compensation.



                                           6
       Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 7 of 8




      29.    Nevertheless, Defendants willfully and intentionally failed and

refused to properly compensate Plaintiff and pay him overtime wages. Such

conduct of Defendants constituted a violation of the FLSA, as well as a willful and

intentional violation thereof.

      30.    As a result of Defendants’ violation of the FLSA, Plaintiff has been

denied compensation for his labor at the legally required rate.

      31.    Moreover, Plaintiff has had to retain an attorney in order to collect the

overtime wages owed to him by Defendants.

      WHEREFORE, Plaintiff demands judgment against Defendants for all

unpaid overtime compensation; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which he may be entitled.

      Plaintiff demands jury trial on all issues contained in this Initial

Complaint which are so triable.




                                          7
Case 3:21-cv-00355-RV-EMT Document 1 Filed 02/26/21 Page 8 of 8




                                  Respectfully submitted,


                                  s/Bradley S. Odom
                                  Bradley S. Odom, Esq.
                                  Florida Bar Number: 932868
                                  Richard D. Barlow, Esq.
                                  Florida Bar Number: 0425176
                                  ODOM & BARLOW, P.A.
                                  1800 North "E" Street
                                  Pensacola, Florida 32501
                                  (850) 434-3527
                                  email@odombarlow.com
                                  Attorneys for Plaintiff




                              8
